DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 14-18, 24-27 and 30-32 in the reply filed on 01/07/2022 is acknowledged.

Claims 19-23 and 28-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 

Claim Objections
Claims 17 and 18 are objected to because of the following informalities:    
Claim 17, line 4: the term “an” should be omitted.
Claim 18, line 3: the limitation “SAGD” should be written as “steam assisted gravity drainage” as the acronym has been previously defined. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-18, 24-27 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 14, it is unclear how the limitation “adjusting a direction of drilling of the second wellbore” maintains “the third path in the predetermined relationship to the first path.”. In other words, it is unclear how the change in the direction of drilling of the second wellbore effects the relationship between the path of the first and third wellbore.  It appears that the claim should recite “adjusting a direction of drilling of the third wellbore” such that the third path is maintained in the predetermined relation to the first path. For examination purposes, the claim will be interpreted as “adjusting a direction of drilling of the third wellbore....” which is consistent with what is disclosed in Figure 5b steps 208-214.
Claims 15-18, 24-27 and 30-32 are also rejected under this statute as the claims depend from claim 14. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-16, 24-27 and 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rodney et al. (U.S. Publication No. 20120158305).
 In regards to claim 14, Rodney teaches a method of forming a wellbore in a geologic formation (Abstract; Fig. 5), the method comprising:
 identifying a first wellbore in the geologic formation along a first path (wells A, B, or C are identified in relation to the well under construction; pp[0021]); 
exciting a first electrical current along the first path in the first wellbore (wells A, B or C) and a second electrical current along a second path (wells A, B or C) in a second wellbore (Signals at three different frequencies may be injected onto the casings of wells A, B and C at the surface, or the well casings may be energized at different times using the same frequency; pp[0019])
 drilling a third wellbore along a third path having a predetermined relationship to the first path (The location of the wells A, B or C allow the well under construction to be located; pp[0019], [0021]);
(apparatus 300 receives the magnetic field produced by well casings in wells A, B or C; pp[0021]);
 determining from the received magnetic field an unknown number of wellbores contributing to the received magnetic field (the apparatus 300 receives the magnetic field produced by the well casing of wells A, B or C which allows the number of wells to be determined; pp[0018], [0021]); 
determining a location of the first wellbore based on the number of wellbores determined to be contributing to the received magnetic field (the magnetic field received corresponds to a location of well A, B or C and allows the well under construction to be location; pp[0021], Fig. 3); and 
adjusting a direction of drilling of the third wellbore to maintain the third path in the predetermined relationship to the first path (the bit in the well under construction is steered in relation to the set of existing well casings; pp[0066]-[0068]; Fig.7).  

In regards to claim 15, Rodney teaches the method of claim 14, wherein determining the number of wellbores contributing to the magnetic field comprises:
estimating the number of wellbores to define an estimated number of wellbores (the apparatus 300 receives the magnetic field produced by the well casing of wells A, B or C which allows the number of wells to be determined; pp[0018], [0021]); 
calculating at least one parameter set for the estimated number of wellbores which would produce the received magnetic field (the magnetic field received corresponds to a location of well A, B or C and allows the well under construction to be location; pp[0021], Fig. 3);
(If the formation resistivity is known as a function of depth and the trajectories of the offset wells are also known, one can, given the measured depth of the well being drilled, predict what signal levels should be observed at the well heads as a function of the separation of the well being drilled from each of the neighboring boreholes; pp[0030];
selecting the parameter set of the at least one parameter set for which a difference between the received magnetic field and the forward model magnetic field is the least (discrepancies between modeled signal levels and observed signal levels can be used to refine models for the electrical resistivity of the earth in the vicinity of the well being drilled; pp[0031]); and 
determining that the difference between the received magnetic field and forward model magnetic field for the selected parameter set is less than a predetermined misfit threshold (a threshold is implicit as the discrepancies are observed and used to refine the models if required, i.e. discrepancies exceed a threshold; [0031]).

In regards to claim 16, Rodney teaches the method of claim 15, wherein the determined location of the first wellbore is a parameter in the selected parameter set (the magnetic field received corresponds to a location of well A, B or C and allows the well under construction to be location; pp[0021], Fig. 3).  

In regards to claim 24, Rodney teaches the method of claim 14, wherein determining the unknown number of wellbores contributing to the received magnetic field includes determining ( “a field threshold” is implicit because the apparatus 300 is able to detect at least one of the magnetic field that corresponds to existing well casings (wells A, B, C) in order to determine a location of the well under construction. A magnetic field needs to be detectable, i.e. greater than a field threshold, in order for apparatus 300 to detect it; pp[0019], [0021]) 

In regards to claim 25, Rodney teaches the method of claim 14, wherein exciting the first electrical current and the second electrical current includes exciting the first electrical current and the second electrical current at the same frequency (the casings in wells A, B and C can be activated one well at a time using the same frequency; pp[0018]).  

In regards to claim 26, Rodney teaches the method of claim 14, wherein exciting the first electrical current and the second electrical current includes concurrently exciting the first electrical current and the second electrical current such that the received magnetic field includes a first contribution from a first magnetic field produced by the first electrical current and a second contribution from a second magnetic field produce by the second electrical current (Currents are launched at pre-selected frequencies into casings A, B, C. The currents are launched onto the existing casings so as to produce time varying magnetic and/or electric fields of a magnitude that is detectable at points along the path of the well being drilled, pp[0059], Fig. 5).   

(The trajectories of wells A, B and C are approximated as a function of the measured depth of the well being drilled (i.e., the measured depth of the well under construction). In addition, because wells A, B and C are located in very similar environments, it should be possible to estimate the current at a measured depth in well B and well C as a function of the current at that depth in well; pp[0018], [0022[, Fig. 2, 3).

In regards to claim 30, Rodney teaches the method of claim 14, wherein detecting the received magnetic field includes detecting a combined magnetic field comprising a first magnetic field induced by the first electrical current and a second magnetic field induced by the second electrical current (Signals at three different frequencies may be injected onto the casings of wells A, B and C at the surface, or the well casings may be energized at different times using the same frequency. The magnetic field is measured from each of the three casing elements at different points (e.g., measurement points 1 and 2) along the hole being drilled; pp[0019], [0021]). 

In regards to claim 31, Rodney teaches the method of claim 30, wherein the first and second magnetic fields overlap in the third wellbore (The magnetic fields will overlap due to the proximity of the wellbores A, B and C from each other and the well that is under construction; Figs. 2, 3, 5, pp[0019]).  

(The magnetic field is measured from each of the three casing elements at different points (e.g., measurement points 1 and 2) along the hole being drilled; pp[0019], [0021])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rodney et al. (U.S. Publication No. 20120158305) in view of Omeragic et al. (U.S. Publication No. 20170160424).
In regards to claim 17, Rodney teaches the method of claim 14, further comprising: estimating the number of wellbores to be determined from the received magnetic field (the magnetic field received allows the casings of wells A, B and C to be determined; pp[0019], [0021]); and deploying a ranging tool (300) having receivers (pp[0022]). 
Rodney does not explicit teach where a Nrec single axis receivers  and wherein Nrec is at least five times greater than the estimated number of wellbores.  
Omeragic, drawn to electromagnetic induction well logging, discloses a single axis receivers (The measurements include an electromagnetic property of formations transversed by the wellbore using at least two axial spacing using a multiaxial transmitter and single axis receivers; pp[0013]).
 	Therefore, It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodney to include single axis receivers which is an art recognized element used in electromagnetic well logging instruments (pp[0013], [0014]). 
The combination of Rodney and Omeragic is silent regarding wherein Nrec is at least five times greater than the estimated number of wellbores.  
	It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Rodney and Omeragic such that the number of receivers is at least five times greater than the estimated number of wellbores since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rodney et al. (U.S. Publication No. 20120158305) in view of Clark et al. (U.S. Patent No. 8307915). 
(Wells A, B, C and well under construction are parallel to each other; Fig. 5).
Rodney does not explicitly teach wherein one of the first and third wellbores is shallower than the other of the first and third wellbores such that the first and second wellbores together define a SAGD pair.
Clark, drawn to methods for drilling a multilateral well using magnetic ranging while drilling, discloses wherein one of the first (106) and third wellbores is shallower than the other of the first and third (102) wellbores such that the first (106) and second wellbores (108) together define a SAGD pair (steam injector wells 106 and 108; Col. 5 lines 49-60).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Rodney with the steam assisted gravity drainage (SAGD) system of Clark as a well-established art recognized method to facilitate hydrocarbon production (Col. 1 lines 39-55). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199. The examiner can normally be reached Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676